FILED IN
                                                                    ,                  COURT OF CRIMINAL-APPEALS

                                                                                                 November 20, 2015

                                                                                             ABELACOSTA, CLERK
DELMA G. SILVA
DISTRICT COURT COORDINATOR


VICTOR M. HERNANDEZ                                       '•
                                                                                                           MARGARITA REYES
ASSISTANT COURT COORDINATOR                                                                                        COURT BAILIFF


                                          ROSE GUERRA REYNA
                                                     STATE DISTRICT JUDGE
                                                     206TH DISTRICT COURT




                                                  November       19,2015

       Court of Criminal Appeals                                                                            p.e.
       P.O. Box 12308, Capitol Station
       Austin, Texas 78711

       Attn: Abel Acosta, Clerk - abel.acostafSjtxcourts.gov


               Re:     CCA No.      WR-82-,437-01
                       Re: Phillips, Sherron Dondriel
                       Tr. Ct.   No. CR-566-12-D(l); Ex Parte:           Sherron Phillips

       Dear Court of Criminal Appeals:

               As per your Per Curiam Order Abating the Writ of Habeas Corpus dated November 4,
       2015, the 206th District Court, the habeas court, hereby requests an additional 20 days to
       supplement the record due to the assistant district attorney with knowledge ofthis case being
       unavailable and due to the Thanksgiving Holidays. Based upon information and belieffrom
       the State, it is my belief that Defendant has been paroled and is no longer in custody. This
       Court requests the extension as stated herein to develop the record and have it forwarded to the
       Court of Criminal Appeals.

               Thank you for your att




                     HIDALGO COUNTY COURTHOUSE 100 N.CLOSNER, 2ND FLOOR, EDINBURG, TEXAS 78539 (956) 318-2265
RGR/dgs
cc:  Glenn Devino
     Assistant Criminal DistrictAttorney
       100N. Closner, 4th Floor
       Edinburg, Texas 78539

       Joseph Peter Corcoran
       P.O. Box 12548
       Austin, Texas 78711-2548

       Sherron Dondriel Phillips
       Garza East-TDC #1926973
       (Chase Field)
       4304 Highway 202
       Beeville, Texas 78102

       Alfredo Morales, Jr. - FAX #381-4269
       7313 N. 22nd Street
        McAllen, Texas 78504